DETAILED ACTION
This office action is in response to applicant’s filing dated March 5, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-35 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed March 5, 2021.  

Election/Restrictions
Applicant’s election of vemurafenib as the elected B-RAF inhibitor species; atezolizumab as the elected immune checkpoint inhibitor; the MEK inhibitor cobimetinib as the additional component species and melanoma as the elected cancer species in the reply filed on March 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that propane-1-sulfonic acid {3-[5- (4-chlorophenyl)-1H-pyrrolo[2,3-b]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide is the chemical name of vemurafenib as evidenced by Bray et al (WO 2014/027056 A1).  Bray teaches vemurafenib has the chemical name propane-1-sulfonic acid {3-[5-( 4-chlorophenyl)-1H-pyrrolo[2,3-b ]pyridine-3-carbonyl]-

Priority
The present application is a continuation of U.S. Application No. 15/984,06, filed May 18, 2018, which is a continuation of PCT/US2016/062859 filed on November 18, 2016, which claims benefit of US Provisional Application No. 62/257,645 filed on November 19, 2015.  The effective filing date of the instant application is November 19, 2015. 

Information Disclosure Statement
The information disclosure statement filed November 13, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on March 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites:
 A method of treating cancer in an individual, the method comprising first administering to the individual an effective amount of a B-RAF inhibitor and second administering to the individual an effective amount of the B-RAF inhibitor and an effective amount of an immune checkpoint inhibitor.

Claim 6 recites: “wherein the first administration and second administration of the B-RAF inhibitor is at a dosage of about 960 mg twice daily, about 720 mg twice daily, and/or about 480 mg twice daily.”


Similarly, claim 10 cites: “wherein the first administration of the B-RAF inhibitor comprises a first dosage and a second dosage of the B-RAF inhibitor, the first dosage is greater than the second dosage, and the first dosage is administered for 21 days and the second dosage is administered for 7 days.”
By broadest reasonable interpretation, twice daily, a first administration of B-RAF inhibitor and second administration of B-RAF inhibitor, and a first dosage and a second dosage of B-RAF inhibitor encompass 2 administrations of a B-RAF inhibitor.  It is unclear how these terms are different.  It is unclear if administering to the individual an effective amount of the B-RAF inhibitor and an effective amount of an immune checkpoint inhibitor is encompassed by the second “daily” administration of a twice daily B-RAF dosage of claim 6.  It is unclear if the second dosage of B-RAF inhibitor of claim 8 can also encompass an immune checkpoint inhibitor.  Regarding claim 10, it is not clear if the claim encompasses a method wherein B-RAF inhibitor is administered twice daily for 7 days and then one daily for the subsequent 14 days or if the method encompasses separate dosing regimens.  Thus, what method steps are encompassed by the instant claims is unclear.  Claims 7 and 8, which depend from and thus incorporate all the limitations of claim 6, do not clarify the ambiguity of claim 6. Thus, the rejection also applies to claims 7 and 8.




Claim Rejections - 35 USC § 112(d)
Failing to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 20, and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites:  wherein the B-RAF inhibitor is propane-1-sulfonic acid {3-[5-(4- chlorophenyl)-1H-pyrrolo[2,3-b]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide or a pharmaceutically acceptable salt thereof.
Claim 5, which depends from claim 4, recites wherein the B-RAF inhibitor is vemurafenib.  The chemical name for vemurafenib is propane-1-sulfonic acid {3-[5-(4- 

Claim 18 recites: wherein the MEK inhibitor is (S)-[3,4-difluoro-2-(2-fluoro-4- iodophenylamino)phenyl] [3-hydroxy-3-(piperidin-2-yl)azetidin-1-yl]methanone or a pharmaceutically acceptable salt thereof.
Claim 20, which depends on claim 18, recites: wherein the MEK inhibitor is cobimetinib.  The chemical name for cobimetinib is (S)-[3,4-difluoro-2-(2-fluoro-4- iodophenylamino)phenyl] [3-hydroxy-3-(piperidin-2-yl)azetidin-1-yl]methanone.  Thus, claim 20 fails to further limit the subject matter of the claim from which it depends.

Claim 28 recites:  A method of treating melanoma in an individual…
Claim 28 recites:  wherein the cancer is melanoma.
Thus, claim 28 fails to further limit the subject matter of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating melanoma, does not reasonably provide enablement for treatment of every type of cancer with any B-RAF inhibitor and any immune checkpoint inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art
cancer in an individual comprising first administering to the individual an effective amount of a B-RAF inhibitor and second administering to the individual an effective amount of the B-RAF inhibitor and an effective amount of an immune checkpoint inhibitor.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  As illustrative of the state of the art, the examiner cites Gura et al (Science, 1997, 278:1041-1042) and Johnson et al. (British Journal of Cancer, 2001, 84:1424-1431).  
In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Further, the mode of action of anticancer agents is often unknown or very unpredictable and administration of such agents is often accompanied by undesirable side effects.
These articles plainly demonstrate that the art of developing and testing anticancer drugs, particularly for use in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers. 

2.	The breadth of the claims
Claims 1-23 are very broad in terms of the type of diseases being treated: all types of cancer are claimed to be treated with any with any B-RAF inhibitor and any immune checkpoint inhibitor.

The amount of direction or guidance provided and the presence or absence of working examples
The specification provides data that shows that 7/9 patients best response was a partial response to a combined treatment with vemurafenib, cobimetinib, and atezolizumab, 1/9 best response was stable disease, and 1/9 best response was progressive disease and concludes that ninety percent disease control rate was seen with vemurafenib, cobimetinib, and atezolizumab in early data.

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any B-RAF inhibitor in combination with any immune checkpoint inhibitor compound could be predictably used as treatment for all cancers.   Since there is no precedent in the literature for the treatment of any cancer with the above compounds, except for melanoma, how is the skilled physician supposed to know what type of dose regimen of a B-RAF inhibitor compound in combination with an immune checkpoint inhibitor compound to use for each of the pathologically different cancers?
Determining if a B-RAF inhibitor compound in combination with an immune checkpoint inhibitor compound will treat any particular cancerous disease state would require formulation of each compound into a dosage form, and subjecting into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants.

Accordingly, the inventions of claims 1-23 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

Claim Rejections - 35 USC § 112(a)
Written Description
Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." (Federal 

Regarding claims 1-3, independent claim 1 is directed to a method of treating cancer in an individual comprising first administering to the individual an effective amount of a B-RAF inhibitor and second administering to the individual an effective amount of the B-RAF inhibitor and an effective amount of an immune checkpoint inhibitor.  Dependent claims 4 and 5 further limit the method by limiting the B-RAF inhibitor to a specific inhibitor, vemurafenib.  Dependent claims 6-11 further limit the method by further limiting dosing regimen of a B-RAF inhibitor.  Dependent claim 1, further limits the method by limiting the immune checkpoint inhibitor to a PD-1 axis binding antagonist. Dependent claim 13, further limit the method by limiting the immune checkpoint inhibitor to a PD-1 axis antibody.  Dependent claim 14, further limit the method by limiting the PD-1 axis antibody to a specific compound, atezolizumab.  Dependent claims 15 and 16 further limit the method by further limiting dosing regimen of an immune checkpoint inhibitor.  
Dependent claim 17 further limits the method to further comprise administering an effective amount of a MEK inhibitor.  Dependent claims 18-20 further limit the method by limiting the MEK inhibitor a specific inhibitor, cobimetinib.  Dependent claims 21-23 further limit the method by further limiting dosing regimen of a MEK inhibitor.  Claims 24-27 further limit the method by further limiting the cancer which is treated.
Thus, the claims encompass a genus of compounds which function as B-RAF inhibitors, checkpoint inhibitors, and MEK inhibitors with no other defined structural components.   The 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims are drawn to a method of treating cancer in an individual comprising first administering to the individual an effective amount of a B-RAF inhibitor and second administering to the individual an effective amount of the B-RAF inhibitor and an effective amount of an immune checkpoint inhibitor, wherein the method can further comprise administering a MEK inhibitor. The claims are generic, broadly reciting a genus of “B-RAF inhibitors”, “immune checkpoint inhibitors” or “MEK inhibitors” encompassed by the instant claims.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-3 and 17 is/are broad and generic, with respect to all possible compounds encompassed by the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-13, 16, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (https://clinicaltrials.gov/ct2/history/NCT02224781?V_1=View#StudyPageTop, August 22, 2014 (v1), obtained from the internet May 8, 2019).


Regarding claims 1 and 24, Atkins teaches this randomized phase III trial studies how well initial treatment with ipilimumab and nivolumab followed by dabrafenib and trametinib works and compares it to initial treatment with dabrafenib and trametinib followed by ipilimumab and nivolumab in treating patients with stage III-IV melanoma that contains a mutation known as v-raf murine sarcoma viral oncogene homolog B V600 (BRAFV600) and cannot be removed by surgery (page 26, Study Description, Brief Summary).  Atkins teaches nivolumab is an anti-PD-1 antibody (page 31, Assigned Interventions) and dabrafenib is a BRAF inhibitor (page 32, Assigned Interventions).    Atkins teaches patients must have histological or cytological confirmation of melanoma that is metastatic or unresectable and clearly progressive and must have BRAFV600E or BRAFV600K mutations, identified by a Food and Drug Administration (FDA)-approved test at a Clinical Laboratory Improvement Amendments (CLIA)-certified lab (page 38, 3rd and 4th bullets).  
Atkins teaches Arm B: patients receive dabrafenib PO BID and trametinib PO daily on days 1-42, courses repeat every 6 weeks in absence of disease progression or unacceptable toxicity; upon disease progression, patients cross over to Arm D; Arm D: immunotherapy induction (courses 1-2): patients receive nivolumab IV over 60 minutes and ipilimumab IV over 
Thus, Atkins teaches a method of treating melanoma comprising first administering a B-RAF inhibitor and second administering an immune checkpoint inhibitor.  Atkins does not teach a method of treating melanoma comprising administering first a B-RAF inhibitor and second administering a B-RAF inhibitor and an immune checkpoint inhibitor.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the treatment arms B and D of the disclosed study upon disease progression.  One would have been motivated to do so because of each of the treatment arms are taught to be suitable treatments for melanoma.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the treatment arms B and D of the disclosed study, one would have achieved a method of treating melanoma.  

Regarding claim 2, the prior art is silent regarding "increasing efficacy of a cancer treatment".  However: "increasing efficacy of a cancer treatment" will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compounds (B-RAF inhibitor and immune checkpoint inhibitor) is being administered to the same subjects (subjects suffering from melanoma). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding "increasing efficacy of a cancer treatment", by practicing the method made obvious by the prior art: "the administration of an effective amount of B-RAF inhibitor and B-RAF inhibitor combined with an immune checkpoint inhibitor to a patient suffering from melanoma", one will also be "increasing efficacy of a cancer treatment", even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("increasing efficacy of a cancer treatment") of the method made obvious by the prior art ("the administration of an effective amount of B-RAF inhibitor and B-RAF inhibitor combined with an immune checkpoint inhibitor to a patient suffering from melanoma").
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Regarding claim 3, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claim 11, Atkins teaches patients receive dabrafenib PO BID (page 33).  PO reads on the B-RAF inhibitor is administered orally.

Regarding claims 12 and 13, Atkins teaches nivolumab is an anti-PD-1 antibody (page 31, Assigned Interventions).
Regarding claim 16, patients receive nivolumab IV over 60 minutes.

Regarding claim 25, Atkins teaches patients must have histological or cytological confirmation of melanoma that is metastatic or unresectable and clearly progressive (page 38, 3rd bullets).

Regarding claims 26 and 27, Atkins teaches patients must have BRAFV600E or BRAFV600K mutations, identified by a Food and Drug Administration (FDA)-approved test at a Clinical Laboratory Improvement Amendments (CLIA)-certified lab (page 38, 3rd and 4th bullets).  

Taken together, all this would result in the practice of the method of claims 1-3, 11-13, 16, and 24-27 with a reasonable expectation of success.


Claims 1-5, 11-14, 16, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019) in view of Sharma et al (Drugs, 2012; 72(17): 2207-2222).
Regarding claims 1, 4, 5, 12-14, and 24, Genetech, Inc. teaches an open-label, multicenter, Phase Ib, dose-escalation and cohort-expansion study of MPDL3280A in combination with Vemurafenib (Zelboraf®) in previously untreated patients with BRAFV600-mutation positive metastatic melanoma (page 5, Study Description, Brief Summary).  MPDL3280A is equivalent to the elected immune checkpoint inhibitor, atezolizumab.  
Genetech, Inc. does not teach a method of treating melanoma comprising first administering to the individual an effective amount of vemurafenib.  However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma; vemurafenib is generally well tolerated, but its use can be associated with development of cutaneous neoplasms such as squamous cell carcinoma (SCC) and keratoacanthoma (KA); these lesions can be excised safely without the need for withholding the drug or reducing its dose; mechanisms of resistance to vemurafenib do not 
As such, since Genetech, Inc. teaches a method of treating melanoma comprising administering vemurafenib and MPDL3280A (atezolizumab), and since Genetech, Inc. teaches a method of treating melanoma comprising administering vemurafenib; resistance to vemurafenib develops but does not involve development of secondary mutations in the BRAF kinase domain; and that clinical trials to test vemurafenib in combination with immunomodulatory agents for the treatment  melanoma are underway, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art to arrive at a method of treating melanoma comprising first administering vemurafenib and second administering the combination of vemurafenib and MPDL3280A (atezolizumab) with an expectation of success, since the prior art establishes that vemurafenib alone and in combination with MPDL3280A (atezolizumab) are useful in a method of treating advanced melanoma.

Regarding claim 2, the prior art is silent regarding "increasing efficacy of a cancer treatment".  However: "increasing efficacy of a cancer treatment" will naturally flow from the 
In other words, even though the prior art is silent regarding "increasing efficacy of a cancer treatment", by practicing the method made obvious by the prior art: "the administration of an effective amount of vemurafenib and a combination of vemurafenib and MPDL3280A (atezolizumab) to a patient suffering from melanoma", one will also be "increasing efficacy of a cancer treatment", even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("increasing efficacy of a cancer treatment") of the method made obvious by the prior art ("the administration of an effective amount of vemurafenib and a combination of vemurafenib and MPDL3280A (atezolizumab) to a patient suffering from melanoma").
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Regarding claim 3, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claim 11, Genetech, Inc. teaches patients receive vemurafenib by oral repeating dose (page 6, Assigned Interventions).  

Regarding claims 12-14, Genetech, Inc. teaches MPDL3280A which is equivalent to the elected anti-PD-L1 antibody, atezolizumab.

Regarding claim 16, Genetech, Inc. teaches patients receive MPDL3280A by intravenous repeating dose.

Regarding claims 25 and 26, Genetech, Inc. teaches inclusion criteria includes histologic or cytological documentation of metastatic melanoma, with BRAFV600 mutation as assessed by cobas® 4800 BRAF V600 mutation test.  

Taken together, all this would result in the practice of the method of claims 1-5, 11-14, 16, and 24-26 with a reasonable expectation of success.

Regarding claim 27, Genetech, Inc. does not explicitly teach the BRAFV600 mutation is B-RAF V600E mutant.  However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma. Its mechanism of action involves selective inhibition of the mutated BRAF V600E kinase that leads to reduced signaling through the aberrant mitogen-activated protein kinase (MAPK) pathway; its efficacy is restricted to melanomas carrying the BRAF V600E mutation, which is seen in approximately 50% of all melanomas (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method rendered obvious by Genetech, Inc. and Sharma to treat B-RAF V600E mutant melanoma with an expectation of success, since the prior art establishes that the efficacy of vemurafenib is restricted to melanomas carrying BRAF V600E mutation, resulting in the practice of the method of claim 27 with a reasonable expectation of success.


Claims 6-10, 17, 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019) in view of Sharma et al (Drugs, 2012; 72(17): 2207-2222) as applied to claims 1-5, 11-14, 16, and 24-27 above, and further in view of Bray et al (WO 2014/027056 A1) and Maecker et al (WO 2013/019906 A1).
Regarding claims 17, 18, and 20, the combination of Genetech Inc. and Sharma suggest all the limitations of claim 17, except wherein the first administration and the second administration further comprise an effective amount of a MEK inhibitor.
However, Bray teaches a method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering compositions comprising cobimetinib, the elected MEK inhibitor, and vemurafenib, the elected B-RAF inhibitor (abstract).  Bray further teaches vemurafenib is also termed “Compound I” and has the chemical name propane-1-sulfonic acid {3-[5-( 4-chlorophenyl)-1H-pyrrolo[2,3-b ]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide [00153]; and GDC-0973 is also termed “cobimetinib” or “Compound II” and has the chemical name [3,4-difluoro-2-[(2-fluoro-4-iodophenyl)amino]phenyl][3-hydroxy-3-[(2S)-2-piperidinyl]-1-azetidinyl]methanone [00155].
 Maecker teaches a method for treating cancer in an individual comprising to the individual an effective amount of a PD-1 axis binding antagonist and a MEK inhibitor (claim 1), wherein the PD-1 axis binding antagonists is a PD-L1 binding antagonist (claims 2 and 13), wherein the PD-L1 binding antagonist is an antibody (claim 17), wherein the PD-L1 binding antagonist is MPDL3280A (claim 18), wherein the MEK inhibitor is GDC-0973, and wherein the individual has melanoma (claim 42).  MPDL3280A is equivalent to the elected anti-PD-L1 antibody, atezolizumab.  GDC-0973 is methanone, [3,4-difluoro-2-[(2-fluoro-4-iodophenyl)amino ]phenyl][3-hydroxy-3-(2S)-2-piperidinyl- l-azetidinyl]- [0203], which is equivalent to the elected MEK inhibitor, cobimetinib.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art to 
	Taken together, all this would result in the practice of the method of claims 17, 18, and 20 with a reasonable expectation of success.

Regarding claims 6 and 9, Bray teaches patients received vemurafenib at 720 mg or 960 mg BID (twice daily) each day of a 28 day cycle [00223] and these dose levels were deemed safe and tolerable [00222].  Regarding claims 21-23, Bray teaches GDC-0973 is an orally available, potent and highly selective inhibitor of MEK1 and MEK2 [00155]; GDC-0973 is supplied as 20 mg tablets for oral use [00250]; and GDC-0973 was administered at doses of 60 mg, 80 mg or 100 mg QD (once daily) 21 d on/7 d off (21/7) [00223].
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 6, 9, and 21-23 with a reasonable expectation of success.

Regarding claims 7 and 8, Bray teaches vemurafenib is also termed Compound I [0153]; patients received vemurafenib at 720 mg or 960 mg BID (twice daily) each day of a 28 day cycle [00223]; and teaches wherein a second 960 mg dose of Compound I, or a pharmaceutically acceptable salt thereof is administered about 12 hours after a first 960 mg dose of Compound I, or a pharmaceutically acceptable salt thereof (claim 19).  Bray does not explicitly teach the first dose is greater than the second dose of vemurafenib.  Similarly, regarding claim 10, Bray does not teach administering the vemurafenib at a greater dose for 21 days and then a lower dose for 7 days.   However, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of vemurafenib taught by Bray as a starting point for optimizing the doses administered twice daily to arrive at a method of treating melanoma comprising first administering vemurafenib and cobimetinib and second administering vemurafenib, cobimetinib, and atezolizumab, resulting in the practice of the method of claims 7, 8, and 10 with a reasonable expectation of success.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019); Sharma et al (Drugs, 2012; 72(17): 2207-2222); Bray et al (WO 2014/027056 A1); Maecker et al (WO 2013/019906 A1) as applied to claims 1-14, 16-18, and 20-27 above, and further in view of Musib et al (Mol Pharmaceutics 2013; 10:4046-4054).
S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl][3-hydroxy-3-(piperidin-2-yl)-azetidin-1-yl]methanone hemifumarate) was previously identified as GDC-0973 (page 4046, left, 1st paragraph and Fig. 1).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hemifumarate salt of cobimetinib in the method rendered obvious by the cited art with an expectation of success, since the prior art teaches the use of GDC-0973 and the prior art establishes that (S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl][3-hydroxy-3-(piperidin-2-yl)-azetidin-1-yl]methanone hemifumarate was previously known as GDC-0973.


Claims 19, 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019); Sharma et al (Drugs, 2012; 72(17): 2207-2222); Bray et al (WO 2014/027056 A1); Maecker et al (WO 2013/019906 A1) as applied to claims 1-14, 16-18, and 20-27 above, and further in view of Hamid et al. (ASCO Annual Meeting Abstract, J Clin Onc, 2013; 31(15 suppl):9010-9010). 
Regarding claims 15, 28, and 32, the cited references suggest all the limitations of claims 15 and 28 except wherein the dosage of atezolizumab is the claimed dosages.  However, Maecker teaches Group 6 received 10 mg/kg anti-PD-L1 antibody PRO314483, LOT#5944.96 
Moreover, Hamid teaches clinical activity, safety, and biomarkers of MPDL3280A, an engineered PD-L1 antibody in patients with locally advanced or metastatic melanoma (mM) (title); patients with mM received MPDL3280A administered IV q3w for up to 1 year (Methods); and 45 mM pts were treated at ≤1 (n=4), 10 (n=10), 25 (n=20) and 20 mg/kg (n=11) and evaluable for safety.  Thus, Hamid teaches administering MPDL3280A (atezolizumab) at doses of 1-25 mg/kg intravenously 3qw.

Regarding claims 28, 31, and 32, the amounts and dosing regimens of vemurafenib and cobimetinib are obvious in view of the cited art (see above 103 rejection).  Regarding the dosage of atezolizumab, assuming an average weight of a human is 70mg/kg, a 10mg/kg dose of atezolizumab is equivalent to about 700 mg atezolizumab, which is within the range of about 800 mg atezolizumab.  The cited art does not teach administering atezolizumab q2w.  However, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the treatment regimens of MPDL3280A taught by Maecker and Hamid as a starting point for optimizing the dosing regimen of MPDL3280A to arrive at a method of treating melanoma comprising first administering vemurafenib and cobimetinib and second administering vemurafenib, cobimetinib, and atezolizumab.  
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 15, 28, 31, and 32.

Regarding claim 29, Bray teaches vemurafenib is available as 240 mg tablets for oral use [00153].

Regarding claim 30, Bray teaches GDC-0973 is an orally available, potent and highly selective inhibitor of MEK1 and MEK2 [00155]; GDC-0973 is supplied as 20 mg tablets for oral use [00250].

Regarding claims 33 and 34, as set forth above, Genetech, Inc. teaches inclusion criteria includes histologic or cytological documentation of metastatic melanoma, with BRAFV600 mutation as assessed by cobas® 4800 BRAF V600 mutation test.  

Regarding claim 35, as set forth above, Genetech, Inc. does not explicitly teach the BRAFV600 mutation is B-RAF V600E mutant.  However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma. Its mechanism of action involves selective inhibition of the mutated BRAF V600E kinase that leads to reduced signaling through the aberrant mitogen-activated protein kinase prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method rendered obvious by prior art to treat B-RAF V600E mutant melanoma with an expectation of success, since the prior art establishes that the efficacy of vemurafenib is restricted to melanomas carrying BRAF V600E mutation.
Taken together, all this would result in the practice of the method of claims resulting in the practice of the method of claims 29, 30, and 33-35 with a reasonable expectation of success.
Conclusion
Claims 1-35 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628